1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10

11       DAVID A. K., JR. 1,                            Case No. 2:18-cv-08171 JFW (AFM)
12
                            Plaintiff,
                                                        ORDER ACCEPTING FINDINGS
13             v.
                                                        AND RECOMMENDATIONS OF
14       COMMISSIONER OF SOCIAL                         UNITED STATES MAGISTRATE
         SECURITY,                                      JUDGE
15

16                          Defendant.
17

18            This matter came before the Court on the Report and Recommendation of the
19   Magistrate Judge to whom the case was referred. No objections to the Report have
20   been filed herein. The Court accepts the findings and recommendations of the
21   Magistrate Judge.
22            IT IS HEREBY ORDERED that Judgment shall be entered reversing the
23   decision of the Commissioner of Social Security and remanding this matter for
24   ///
25   ///
26

27
     1  Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil Procedure
     5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
1    further administrative proceedings consistent with the Magistrate Judge’s Report and
2    Recommendation.
3

4    DATED: August 14, 2019
5

6
                                           ____________________________________
                                                     JOHN F. WALTER
7                                            UNITED STATES DISTRICT JUDGE
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              2
